Citation Nr: 1511184	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for migraines.

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression secondary to migraines).

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran appeared at a hearing before the undersigned in March 2013.  A transcript of the hearing is available on the Virtual VA.

The issue of entitlement to payment or reimbursement for expenses incurred for non-VA treatment pursuant to 38 U.S.C.A. § 1725 has been raised by a February 2010 statement from the Veteran, but it is unclear from the record whether this issue has been resolved.  Therefore, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating for migraines, service connection for a left elbow disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's current psychiatric disability, depressive disorder with anxiety, is proximately due to his service-connected migraines.  

2.  The Veteran has a current left shoulder disability that is proximately due to his service-connected migraines.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks entitlement to service connection for depressive disorder as secondary to his service-connected migraines.  He contends that symptoms of migraines have caused him to become withdrawn and anxious.  He further claims these feelings, coupled with his inability to maintain gainful employment, have led to his depression.  

After an April 2013 evaluation, a private psychologist, J.R., Ph.D., diagnosed the Veteran with depressive disorder with anxiety and noted the disorder is more likely than not due to the pain and stress caused by the Veteran's service-connected migraines.  He further noted the disorder most likely originated during the Veteran's time in service.  

A VA examiner determined after a July 2010 examination that the Veteran did not meet the diagnostic criteria for any psychiatric disorder even though BDI-2 testing indicated the Veteran fell within the moderate to severe range of depression.  The July 2010 examiner explained the test results were inconsistent with the Veteran's report of symptomatology during the clinical interview.  She further explained any symptoms of depression or anxiety reported by the Veteran are likely related to his episodic alcohol and drug abuse.  

Ultimately, the Board finds the April 2013 opinion provided by J.R., Ph.D., more probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating the Board must be able to articulate a valid reason for giving greater weight to one medical opinion than another).  The April 2013 opinion is more recent and more accurately describes the current state of the Veteran's condition.  During the March 2013 hearing, the Veteran testified he no longer abuses alcohol or drugs, but still struggles with symptoms of depression and anxiety due to symptoms related to his migraines.  In his opinion, J.R., Ph.D., noted the Veteran's alcohol and drug abuse has been in remission and explained he would have his current psychiatric disorder even if he had never abused drugs or alcohol due to the chronic nature of his pain.  The July 2010 VA opinion failed to address these issues and is therefore not reflective of the current state of the Veteran's disability.

Overall, the evidence is in at least relative equipoise as to whether the Veteran's currently diagnosed psychiatric disorder is proximately due to his service-connected migraines.  Thus, reasonable doubt must be resolved in the Veteran's favor, warranting service connection for an acquired psychiatric disorder.  

Entitlement to Service Connection for a Left Shoulder Disability

The Veteran also seeks entitlement to service connection for a left shoulder disability as secondary to his service-connected migraines.  He testified an episode of dizziness related to his migraines caused him to fall down some stairs and injury his shoulder.  

"Lay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Dizziness falls within the category of observable symptomatology as the Veteran was able to perceive the sensation through his own senses.  Layno, 6 Vet. App. at 469.  Thus, medical evidence is not required to establish this element of the Veteran's claim.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, a July 2010 VA examiner determined it was less likely than not that the Veteran's fall was related to dizziness caused by migraines based on an October 2009 progress note that indicated the Veteran sustained a "mechanical fall."  The examiner explained mechanical falls were generally caused by something other than a medical reason, as opposed to non-mechanical falls that were initiated by medical reasons.  

While it includes a well-reasoned explanation, the Board finds the July 2010 opinion does not outweigh the Veteran's credible testimony regarding the causation of the fall, which is ultimately a factual determination.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding the Board is not permitted to substitute its medical judgment for that of medical professionals).  Furthermore, medical evidence is not required as the Veteran's testimony regarding observable symptomatology may serve as sufficient support to establish his claim for service connection.  Barr, 21 Vet. App. at 307.  Thus, service connection for a left shoulder disability is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for a left shoulder disability is granted.


REMAND

During the March 2013 hearing, the Veteran testified he had a pending application for benefits with the Social Security Administration (SSA).  There is no indication in the claims file that any records have been sought from that agency.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA records are potentially relevant to the issues of an increased rating for migraines, service connection for a left elbow disability and TDIU, VA must obtain the records.  

Further, while the Board cannot assign an extraschedular rating in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation.  

In this case, the record establishes the Veteran's migraines result in several symptoms that are not described in the rating criteria.  These symptoms include vertigo, insomnia, nausea/vomiting, photosensitivity, visual disturbances, and mood changes.  There is also evidence of marked interference with employment, as the Veteran has only held a job for one week in the past ten years.  Therefore, referral for an extra-schedular evaluation for migraines is warranted.  

Additionally, the Veteran's TDIU claim is inextricably intertwined with the issues noted above, as well as the pending ratings for an acquired psychiatric disorder and a left shoulder disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) Therefore, these issues must be fully developed prior to the adjudication of the TDIU claim.  Similarly, a referral for an extra-schedular TDIU evaluation may also be necessary if the Veteran does not currently meet the percentage requirements for schedular TDIU after his other claims are fully developed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records.

2.  Refer the issue of entitlement to a rating in excess of 50 percent for migraines to the Director of Compensation and Pension Service or Under Secretary for Benefits for extra-schedular consideration.

3.  Schedule the Veteran for examination to determine whether it is it as least as likely as not (50 percent probability or more) that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment, based on his educational and occupational background.  The examiner must review the claims file and provide reasons for the opinion.

4.  Once the foregoing development is completed and the Veteran's service-connected psychiatric and left shoulder disabilities have been rated, readjudicate the issue of entitlement to TDIU.  If there are periods when the Veteran did not meet the percentage requirements for TDIU, but there is evidence of unemployability, refer the issue of entitlement to TDIU to the Director of Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


